SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUSES DWS Global Growth Fund DWS Global Growth VIP The following information replaces the existing disclosure contained under the “Portfolio Manager(s)” sub-heading of the “MANAGEMENT” section of the funds’ summary prospectuses. Joseph Axtell, CFA, Managing Director. Lead Portfolio Manager of the fund. Began managing the fund in 2013. Rafaelina M. Lee, Managing Director. Portfolio Managerof the fund. Began managing the fund in 2013. Nils E. Ernst, PhD, Director. Portfolio Manager of the fund. Began managing the fund in 2013. Martin Berberich, CFA, Director. Portfolio Manager of thefund. Began managing the fund in 2013. Sebastian P. Werner, PhD, Vice President. Portfolio Manager of the fund. Began managing the fund in 2013. Please Retain This Supplement for Future Reference June 5, 2014 PROSTKR-398
